Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-17-00026-CV

                               Michele R. PAULI and Alann Torres,
                                           Appellants

                                                  v.

                             Michael D. HAYES and Teresa C. Hayes,
                                          Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-12272
                        Honorable Solomon Casseb, III, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s amended final
judgment is affirmed in part, reversed and rendered in part, and reversed and remanded in part.
We AFFIRM the judgment that Michele R. Pauli and Alann Torres take nothing on their claim for
attorney’s fees under the Texas Water Code. We AFFIRM the awards to Michael D. Hayes and
Teresa C. Hayes of $5,000 on their trespass claim and of $1,925 on their negligence claim. We
REVERSE the award of $25,000 and RENDER judgment that Michael D. Hayes and Teresa C.
Hayes take nothing on their claim for loss of market value caused by nuisance.

          We further REVERSE all of the injunctive relief and RENDER judgment dissolving
paragraphs (1), (2), (3), (5), and (6) of the injunction in the amended final judgment. We REMAND
the case for the trial court to reconsider paragraph (4) of the injunctive relief and to redraft it so
that it is clear and precise. Specifically, the redrafted relief should clarify whether Michele R. Pauli
and Alann Torres may remove or change the configuration or angles of any of the light fixtures,
specify which three sides of the lights on the court adjacent to the Hayeses’ property must be
shielded, clarify what is meant by “blackout banner,” specify the length and width of the required
banners, specify where the tops of the banners must be located in relation to the tops of the light
fixtures, and clarify when the banners must be taken down.

     The remainder of the amended final judgment, not challenged in this appeal, is
AFFIRMED.
                                                                               04-17-00026-CV


       We ORDER that appellants Michele R. Pauli and Alann Torres recover their costs of this
appeal from appellees Michael D. Hayes and Teresa C. Hayes.

       SIGNED July 18, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice




                                             -2-